DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites determining real-time value of voltage and current of a battery being monitored; determining a state of the battery as one of charging, discharging, and rest, via the one or more hardware processors, based on the determined value of one of the current and voltage; determining value of at least one of a cumulative charge (QOchar), a time elapsed (Teiap), Operation time (Topn), and Charging Time (Topn_ch) based on the determined state of the battery; and processing the determined value of the at least one of the QOchar, Telap, Topn , and Topn_ch with a battery performance model to determine a State of Health (SOH) and Remaining Useful Life (RUL) of the battery, comprising: determining correlation of the determined value of the at least one of the QOchar, Telap, Topn, and Topn_ch with the battery performance model; determining the State of Health (SOH) of the battery based on the determined correlation; and determining the Remaining Useful Life (RUL) of the battery based on the determined SOH of the battery [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-5 recite(s) wherein the value of the Qohar, Teiap, Topn, and Topn_ch are determined if the determined state of the battery is one of charging or discharging.  wherein the value of the Telap is determined if the determined state of the battery is 'rest'.  wherein the battery performance model is a machine learning model trained using training data comprising historical data pertaining to a plurality of SOH and RUL of at least one battery and value of a plurality of Key Variables of Interest (KVI) for each of the plurality of SOH and RUL.  wherein determining the RUL based on the determined SOH of the battery comprises: collecting historical information, wherein the historical information comprises at least one SOH of the battery determined at a past time instance, and values of the cumulative charge (Qohar), the time elapsed (Teiap), the Topn, and the Topn_ch corresponding to the determined at least one SOH; determining values of the cumulative charge (Qohar), the time elapsed (Teiap), the Topn, and the Topn_ch for a future instance of time, based on the historical information; determining the SOH at the future instance of time, based on the determined values of the cumulative charge (Qohar), the time elapsed (Teaap), the Top, and the Topn_ch; and 20processing the determined SOH and the determined values of QOchar, Telap, Topn, and the Topn_ch using the battery performance model, comprising: comparing the SOH determined for the future instance of time with the at least one SOH determined at the past instance of time; determining difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time; anddetermining the RUL of the battery based on the determined difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 6 recites determine real-time value of voltage and current of a battery being monitored; determine a state of the battery as one of charging, discharging, and rest, based on the determined value of one of the current and voltage; 21determine value of at least one of a cumulative charge (QOchar), a time elapsed (Teiap), Operation Time (Topn ), and Charging Time (Topnch) based on the determined state of the battery; and process the determined value of the at least one of the QOchar, Telap, Topn, and Topn_ch with a battery performance model to determine a State of Health (SOH) and Remaining Useful Life (RUL) of the battery, comprising: determining correlation of the determined value of the at least one of the QOchar, Telap, and Topn with a battery performance model; determining the State of Health (SOH) of the battery based on the determined correlation; and determining the Remaining Useful Life (RUL) of the battery based on the determined SOH of the battery [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 6, Claim(s) 7-10 recite(s) wherein the system determines value of the Qchar, Telap, Topn, and Topn_ch if the determined state of the battery is one of charging or discharging.  wherein the system determines the value of the Telap if the determined state of the battery is 'rest'.  wherein the battery performance model is a machine learning model trained using training data comprising historical data pertaining to a plurality of SOH and RUL of at least one battery and value of a plurality of Key Variables of Interest (KVI) for each of the plurality of SOH and RUL.  wherein the system determines the RUL based on the determined SOH of the battery by: collecting historical information, wherein the historical information comprises at least one SOH of the battery determined at a past time instance, and values of the cumulative charge (QOchar), the time elapsed (Telap), the Topn, and the Topn_ch corresponding to the determined at least one SOH; determining values of the cumulative charge (QOchar), the time elapsed (Telap), the Topn, and the Topn_ch for a future instance of time, based on the historical information; determining the SOH at the future instance of time, based on the determined values of the cumulative charge (QOchar), the time elapsed (Telap), the Topn, and the Topn_ch; and processing the determined SOH and the determined values of QOchar, Telap, Topn, and the Topn_ch using the battery performance model, comprising: comparing the SOH determined for the future instance of time with the at least one SOH determined at the past instance of time; determining difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time; and determining the RUL of the battery based on the determined difference between the SOH determined for the future instance of 23time and the at least one SOH determined at the past instance of time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 11 recites determining real-time value of voltage and current of a battery being monitored; determining a state of the battery as one of charging, discharging, and rest, via the one or more hardware processors, based on the determined value of one of the current and voltage; determining value of at least one of a cumulative charge (QOchar), a time elapsed (Teiap), Operation time (Topn), and Charging Time (Topn_ch) based on the determined state of the battery; and processing the determined value of the at least one of the QOchar, Telap, Topn , and Topn_chwith a battery performance model to determine a State of Health (SOH) and Remaining Useful Life (RUL) of the battery, via the one or more hardware processors, comprising: determining correlation of the determined value of the at least one of the QOchar, Telap, Topn, and Topn_ch with the battery performance model; 24determining the State of Health (SOH) of the battery based on the determined correlation; and determining the Remaining Useful Life (RUL) of the battery based on the determined SOH of the battery [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 11, Claim(s) 12-15 recite(s) wherein the value of the QOchar, Telap, Topn, and Topn_ch are determined if the determined state of the battery is one of charging or discharging.  wherein the value of the Telap is determined if the determined state of the battery is 'rest'. wherein the battery performance model is a machine learning model trained using training data comprising historical data pertaining to a plurality of SOH and RUL of at least one battery and value of a plurality of Key Variables of Interest (KVI) for each of the plurality of SOH and RUL.  wherein determining the RUL based on the determined SOH of the battery comprises: collecting historical information, wherein the historical information comprises at least one SOH of the battery determined at a past time instance, and values of the cumulative charge (QOchar), the time elapsed (Teiap), the Topn, and the Topn_ch corresponding to the determined at least one SOH; 25determining values of the cumulative charge (QOchar), the time elapsed (Telap), the Topn, and the Topn_ch for a future instance of time, based on the historical information; determining the SOH at the future instance of time, based on the determined values of the cumulative charge (QOchar), the time elapsed (Telap), the Topn, and the Topn_ch; and processing the determined SOH and the determined values of QOchar, Telap, Topn, and the Topn_ch using the battery performance model, comprising: comparing the SOH determined for the future instance of time with the at least one SOH determined at the past instance of time; determining difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time; and determining the RUL of the battery based on the determined difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. via one or more hardware processors; a memory storing instructions; one or more communication interfaces; and one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to: Examiner interprets these limitations to merely use generic computer structure as a tool to perform the identified abstract idea);

Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. See at least Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence.).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GARCIA ET AL. (US 2018/0143257).

With respect to Claims 1, 6, 11, GARCIA teaches:
determining real-time value of voltage and current of a battery being monitored, via one or more hardware processors (See Figs. 1-11 ); 
determining a state of the battery as one of charging, discharging, and rest, via the one or more hardware processors, based on the determined value of one of the current and voltage (See Figs. 1-11 ); 
determining value of at least one of a cumulative charge (QOchar), a time elapsed (Teiap), Operation time (Topn), and Charging Time (Topn_ch) based on the determined state of the battery, via the one or more hardware processors (See Figs. 1-11 ); and 
processing the determined value of the at least one of the QOchar, Telap, Topn , and Topn_chwith a battery performance model to determine a State of Health (SOH) and Remaining Useful Life (RUL) of the battery, via the one or more hardware processors, comprising (See Figs. 1-11 ): 
determining correlation of the determined value of the at least one of the QOchar, Telap, Topn, and Topn_ch with the battery performance model; determining the State of Health (SOH) of the battery based on the determined correlation; and etermining the Remaining Useful Life (RUL) of the battery based on the determined SOH of the battery (See Figs. 1-11 ).  

With respect to Claims 2, 7, 12, GARCIA teaches:
wherein 
the value of the Qohar, Teiap, Topn, and Topn_ch are determined if the determined state of the battery is one of charging or discharging (See Figs. 1-11 ).  

With respect to Claims 3, 8, 13, GARCIA teaches:
wherein 
the value of the Telap is determined if the determined state of the battery is 'rest' (See Figs. 1-11 ).  

With respect to Claims 4, 9, 14, GARCIA teaches:
wherein 
the battery performance model is a machine learning model trained using training data comprising historical data pertaining to a plurality of SOH and RUL of at least one battery and value of a plurality of Key Variables of Interest (KVI) for each of the plurality of SOH and RUL (See Figs. 1-11 ).  

With respect to Claim 5, 10, 15, GARCIA teaches:
wherein 
determining the RUL based on the determined SOH of the battery comprises (See Figs. 1-11 ): 
collecting historical information, wherein the historical information comprises at least one SOH of the battery determined at a past time instance, and values of the cumulative charge (Qohar), the time elapsed (Teiap), the Topn, and the Topn_ch corresponding to the determined at least one SOH (See Figs. 1-11 ); 
determining values of the cumulative charge (Qohar), the time elapsed (Teiap), the Topn, and the Topn_ch for a future instance of time, based on the historical information (See Figs. 1-11 ); 
determining the SOH at the future instance of time, based on the determined values of the cumulative charge (Qohar), the time elapsed (Teaap), the Top, and the Topn_ch (See Figs. 1-11 ); and 
20processing the determined SOH and the determined values of QOchar, Telap, Topn, and the Topn_ch using the battery performance model, comprising (See Figs. 1-11 ): 
comparing the SOH determined for the future instance of time with the at least one SOH determined at the past instance of time (See Figs. 1-11 ); 
determining difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time (See Figs. 1-11 ); and 
determining the RUL of the battery based on the determined difference between the SOH determined for the future instance of time and the at least one SOH determined at the past instance of time. (See Figs. 1-11 )  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PAPANA ET AL. (US 2013/0138369) teaches METHOD AND APPARATUS FOR ONLINE DETERMINATION OF BATTERY STATE OF CHARGE AND STATE OF HEALTH;
PAJOVIC ET AL. (US 2020/0284846) teaches BATTERY DIAGNOSTIC SYSTEM FOR ESTIMATING CAPACITY DEGRADATION OF BATTERIES;
SINGH ET AL. (US 2018/0246173) teaches ONLINE DETERMINATION OF MODEL PARAMETERS OF LEAD ACID BATTERIES AND COMPUTATION OF SOC AND SOH;
WILLARD ET AL. (US 2017/0115355) teaches MAXIMUM CAPACITY ESTIMATOR FOR BATTERY STATE OF HEALTH AND STATE OF CHARGE DETERMINATION;
YAZAMI ET AL. (US 2021/0055353) teaches METHOD AND SYSTEM FOR ONLINE ASSESSING STATE OF HEALTH OF A BATTERY.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864